Citation Nr: 0837027	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated 20 percent disabling.

2.  Entitlement to service connection for arthritis, on 
either a direct basis or as secondary to ulcer disorder.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a statement dated on December 19, 2007, the veteran stated 
that he would not be able to attend his videoconference 
hearing.  His request for a hearing was considered withdrawn.  
38 C.F.R. § 20.704(e) (2007).  


FINDINGS OF FACT

The veteran died on January [redacted], 2008, before the Board issued 
a decision on the matters appealed.

CONCLUSION OF LAW

Because of the death of the veteran, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 
38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


